


110 HR 1809 IH: Medicare Independent Living Act of

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1809
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Langevin (for
			 himself, Mr. Ramstad,
			 Mr. Terry,
			 Mr. Weller of Illinois,
			 Mr. Visclosky,
			 Mr. McNulty,
			 Mrs. Emerson,
			 Mr. Kennedy,
			 Mr. Farr, Mr. Markey, Mr.
			 Grijalva, and Mr. Lewis of
			 Kentucky) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  eliminate the in the home restriction for Medicare coverage of mobility devices
		  for individuals with expected long-term needs.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Independent Living Act of
			 2007.
		2.Elimination of in
			 the home restriction for Medicare coverage of mobility devices for individuals
			 with expected long-term needs
			(a)In
			 generalSection 1861(n) of
			 the Social Security Act (42 U.S.C. 1395x(n) is amended by inserting or,
			 in the case of a mobility device required by an individual with expected
			 long-term need, used in customary settings for the purpose of normal domestic,
			 vocational, or community activities after
			 1819(a)(1)).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 furnished on or after the date of enactment of this Act.
			
